
	
		I
		111th CONGRESS
		2d Session
		H. R. 6148
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2010
			Ms. Ros-Lehtinen
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To combat trafficking in human organs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trafficking in Organs Victims
			 Protection Act.
		2.FindingsCongress finds the following:
			(1)World Health Organization (WHO) officials
			 have estimated that approximately 10 percent of all transplanted kidneys
			 worldwide are illegally obtained, often bought from impoverished persons who
			 sell their organs out of desperation or harvested from prisoners.
			(2)The Council of
			 Europe is investigating allegations made by Ms. Carla del Ponte, a former chief
			 prosecutor at the International Criminal Tribunal of the Former Yugoslavia,
			 that approximately 300 ethnic Serbs in Kosovo were kidnapped in 1999 with their
			 organs being forcibly removed for sale by their captors.
			(3)The Special
			 Rapporteur for the Council of Europe’s Social, Health and Family Affairs
			 Committee, Mrs. Ruth-Gaby Vermot-Mangold, interviewed a number of coerced
			 kidney donors during a May 2003 visit to Moldova, who were all young men driven
			 by extreme poverty to sell their kidneys for a sum of $2,500 to $3,000, and
			 reported that the medical follow-up of these illegal organ harvesting
			 operations lasted no more than five days, after which the donors were sent back
			 on a bus to their home country, frequently causing permanent disabilities due
			 to complications from the operations.
			(4)The Council of
			 Europe’s Special Rapporteur, Vermot-Mangold, also reported that the recipients
			 of these kidneys were estimated to have paid between $100,000 and $250,000 for
			 kidney transplants.
			(5)On June 3, 2003, the Council of Europe’s
			 Special Rapporteur, Vermot-Mangold, testified that international criminal
			 organizations had exploited those in extreme poverty in nations in Eastern
			 Europe in order to harvest their organs for sale on the black market.
			(6)Between 2001 and
			 2003, a South African black market kidney transplant ring coerced over 109
			 impoverished people, mostly from Brazil and Romania, to travel to Durban, South
			 Africa to forfeit a kidney for the promise of approximately $120,000, with that
			 payment sometimes not being provided following the operation.
			(7)According to the
			 January 2007 report by David Matas and David Kilgore entitled, Bloody
			 Harvest: Revised Report into Allegations of Organ Harvesting of Falun Gong
			 Practitioners in China, the website of the Organ Transplant Center of
			 the Armed Police General Hospital in Beijing, China stated in 2004 that,
			 Our Organ Transplant Center is our main department for making money. Its
			 gross income in 2003 was 16,070,000 yuan. From January to June of 2004, income
			 was 13,570,000 yuan. This year (2004) there is a chance to break through
			 30,000,000 yuan..
			(8)In May 2004, the
			 World Health Assembly passed a resolution urging its member-states to take
			 measures to protect the poorest as well as vulnerable groups from exploitation
			 by organ traffickers.
			(9)On May 3, 2004, Radio Free Europe-Radio
			 Liberty reported that Afghanistan’s Interior Minister Ali Ahmed Lakali
			 announced that in 2003 the Interior department had made over 100 arrests on
			 charges of child abduction, and stated that the problem was growing as children
			 were being taken to be sold for sex or labor, or to provide human
			 organs.
			(10)On November 20, 2004, Xin Ren from
			 California State University stated to the International Bureau for Children’s
			 Rights Conference in Montreal, that, [In 2003] [c]hildren were often
			 either sold by their parents for little money or kidnapped and abducted by the
			 traffickers to have their organ(s) removed for transplant purpose. . . . [S]ome
			 people were even murdered in the process of forcible removal of their
			 organs..
			(11)According to the January 2007 report by
			 David Matas and David Kilgore, from 2000 through 2005, the sources of the
			 organs used were not identified in an estimated 41,500 organ transplants that
			 were performed in China during that period.
			(12)On March 30, 2006, the Police
			 Superintendent of Paranaque, Philippines announced the arrest of a suspect
			 alleged to have been involved with a kidnapping syndicate in the region which
			 had been abducting children to remove and sell their organs on the global black
			 market, as in the case of one child who was discovered dead in Cavite,
			 Philippines with his internal organs missing.
			(13)In March 2006, a
			 children’s rights expert at the Afghan Independent Human Rights Commission,
			 Hengameh Anwari, stated, Other reports that cause concern indicate that
			 a number of children are abducted because of their body organs; they become
			 victims of trafficking to foreign countries especially for their
			 kidneys..
			(14)In mid-November
			 2006, China’s Deputy Health Minister Huang Jiefu acknowledged that executed
			 prisoners sentenced to death are sources for organ transplants, and Asia News
			 reported that Deputy Health Minister Huang had said he was cognizant of the
			 fact that too often organs come from non-consenting parties and are sold for
			 high fees to foreigners.
			(15)Senator Patrik
			 Vankrunkelsven of Belgium reported that in November 2006 he called two
			 hospitals in China and was offered a kidney by each facility for the price of
			 50,000 Euros.
			(16)According to the
			 January 2007 report by David Matas and David Kilgore, the website for the China
			 International Transplantation Network Assistance Centre in May 2006 posted the
			 following statements in its frequently asked questions section: The
			 First Affiliated Hospital of China was established in 2003 specifically for our
			 foreign friends … Viscera providers can be found immediately! … The supreme
			 demotic [“people’s”] court, supreme demotic law-officer, police, judiciary,
			 department of health and civil administration have enacted law together to make
			 sure organ donations are supported by the government … Our organs do not come
			 from brain death victims because the organ may not be good..
			(17)On January 8,
			 2007, the Sun newspaper of London reported that a severe shortage of available
			 organs for transplant in the United Kingdom had contributed to that country
			 becoming one of the top recipients of illegally trafficked organs.
			(18)In 2007, Pakistan
			 was identified by the WHO as one of the top destinations for transplant
			 tourism.
			(19)Pakistani
			 authorities in April 2007 raided a black market organ ring in Lahore that
			 consisted of doctors, officials, and middlemen who had abducted potential
			 donors, drugged them and removed their kidneys without consent to then sell for
			 profit.
			(20)Dr. Zafar ul
			 Ahsan, a top urologist at Fatima Jinnah Hospital in Lahore, Pakistan, stated in
			 September 2007, Nearly 2,000 kidneys are transplanted in Pakistan every
			 year, and seventy percent are bought by foreigners from Saudi Arabia, the UAE,
			 Britain and Canada … A mafia is running Pakistan’s kidney transplant business
			 with agents paying $1,000 to poor donors and then selling their kidneys on the
			 black market for thousands of dollars..
			(21)According to
			 organ trafficking specialists at the WHO, the country of Moldova ranks third as
			 a source of organs for sale on the global black market, with such human organs
			 frequently smuggled into neighboring Romania for delivery to underground
			 clinics located in several European Union member-states.
			(22)In 2007, five
			 employees of the tissue bank at the Faculty Hospital in Brno-Bohunice, the
			 Czech Republic, were arrested and charged with illegal organ trafficking for
			 selling more than $340,000 worth of illegally obtained skin grafts to a tissue
			 bank in the Netherlands.
			(23)In January 2008,
			 the Government of India’s Health Ministry released an estimate that more than
			 100,000 kidney transplants are needed in India each year, but only 5,000 are
			 performed legally.
			(24)On February 13,
			 2008, the United Nations Global Initiative to Fight Human Trafficking (UNGIFT)
			 hosted the Vienna Forum to Fight Human Trafficking, and cited in
			 its subsequent report that a lack of adequate laws against illicit organ
			 trafficking has created the opportunity for such illegal trade to grow and that
			 there were clear indications that organ trafficking was increasing and
			 frequently involved members of international criminal organizations.
			(25)On April 12,
			 2008, police raided a black market organ transplant house near Manila,
			 Philippines, arresting three traffickers and discovering nine donors in the
			 house, one of whom stated to authorities that he had been promised $2,800 for
			 his kidney, and he was doing it because, I can barely provide for my
			 wife and children..
			(26)On April 30,
			 2008, the Government of the Philippines passed a ban on transplants to foreign
			 citizens, except in cases of familial relations, in response to data showing
			 that kidney transplants from Filipinos to foreign recipients had increased over
			 60 percent between 2002 and 2006, which confirmed earlier reports of a thriving
			 illegal organ black market in the Philippines.
			(27)On November 17, 2008, the Congress of the
			 Philippines passed a resolution which directed a Senate committee to
			 investigate the rising instances of child organ trafficking in the country, and
			 stated that the National Bureau of Investigation’s Human Trafficking Division
			 reported that, the abducted children are housed somewhere in Mindanao
			 where victims are supplied with vitamin supplements to keep their internal
			 organs healthy, and are then transported outside the country to undergo surgery
			 for organ transplants.
			(28)In November 2008,
			 Kosovar police searched a private clinic and found drugs and blood in plastic
			 bags, and charged two doctors for the crime of performing illegal organ
			 transplants.
			(29)A February 2008
			 police raid on an organ trafficking ring in Gurgaon, India found that men
			 posing as doctors to remove kidneys from migrant laborers conducted
			 approximately five hundred illegal kidney transplants over nine years, and
			 possessed a waiting list of potential recipients of those organs from Canada,
			 Greece, Saudi Arabia, Dubai, the United Kingdom, the United Arab Emirates and
			 the United States.
			(30)On April 8, 2009,
			 the Global Post in Cairo reported that the Egyptian Government was considering
			 legal measures to increase the number of legal organ donations to meet demand,
			 which included a proposal supported by some in the religious community to
			 harvest organs from executed criminals, with or without their consent, as
			 Ministry of Health spokesman, Dr. Abdel Rahman Shahin stated, They [some
			 religious clerics in favor of the measure] are saying that when [convicts’]
			 organs are taken, they’re compensating for the bad they did..
			(31)According to a
			 June 1989 report by Georgetown University’s Joseph and Rose Kennedy Institute
			 of Ethics entitled, Anencephalic Infants as Potential Organ Sources:
			 Ethical and Legal Issues, some European physicians have addressed the
			 shortage of human organs available for transplant by disregarding bioethical
			 standards and removing the vital organs from anencephalic infants, prior to the
			 medical determination of whether total brain death or cardiac death had
			 occurred, on the ground that these infants were “brain-absent” and could be
			 treated as if they were brain dead or, alternatively, that they were
			 sufficiently lacking in cognitive capacity that the usual moral constraints on
			 killing persons did not apply, which in effect authorized them to actively
			 cause the death of these infants.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the kidnapping or coercion of individuals
			 for the purpose of extracting their organs for profit is abhorrent and in
			 contradiction of the ideals and standards for ethical behavior upon which the
			 United States has based its laws;
			(2)the harvesting of organs from living
			 children, regardless of the level of brain activity, is a violation of the
			 human rights of the child and is a breach of internationally-accepted medical
			 ethical standards described in World Health Organization Assembly Resolution
			 57.18 (May 22, 2004); and
			(3)the illegal
			 harvesting and trafficking of human organs violates the Universal Declaration
			 of Human Rights, in Articles 3 which states, “Everyone has the right to life,
			 liberty and security of person.”, and Article 4 which states, No one
			 shall be held in slavery or servitude..
			4.Statement of
			 policyIt shall be the policy
			 of the United States to—
			(1)seek to end the
			 offensive practice of exploiting the poor and vulnerable for the purpose of
			 harvesting and trafficking their organs;
			(2)combat criminal
			 trade in human organs; and
			(3)promote the
			 dignity and security of human life in accordance to the Universal Declaration
			 of Human Rights.
			5.Amendments to the
			 Foreign Assistance Act of 1961
			(a)Annual country
			 reports on human rights practicesSection 116(f)(1)(B)(v) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151n(f)(1)(B)(v)) is amended by inserting
			 after mental and physical health care the following: ,
			 post-operative and rehabilitation care for victims of trafficking in human
			 organs (as defined in section 103 of the Trafficking Victims Protection Act of
			 2000),.
			(b)Assistance to
			 foreign countries To meet minimum standards for the elimination of
			 traffickingSection 134(a) of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2152d(a)) is amended by inserting after of 2000) the
			 following: , including the elimination of trafficking in human organs
			 (as defined in section 103 of the Trafficking Victims Protection Act of
			 2000).
			6.Amendments to the
			 Trafficking Victims Protection Act of 2000
			(a)DefinitionsSection 103 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7102) is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (B), by striking or at the end;
					(B)in subparagraph
			 (C), by striking the period at the end and inserting ; or;
			 and
					(C)by adding at the
			 end the following:
						
							(D)exploitation of a person through the
				promise of granting of payments or benefits in order to compel or entice the
				person to consent to the removal of one or more of the person’s organs for a
				transplant operation, in a manner contrary to the standards described in World
				Health Organization Assembly Resolution WHA 57.18 (May 22,
				2004).
							;
					(2)in paragraph
			 (8)—
					(A)in subparagraph
			 (A), by striking or at the end;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting: ; or;
			 and
					(C)by adding at the
			 end the following:
						
							(C)trafficking in human organs (as defined in
				paragraph (12)).
							;
				
					(3)by redesignating
			 paragraphs (12) through (14) as paragraphs (13) through (15), respectively;
			 and
				(4)by inserting after
			 paragraph (11) the following:
					
						(12)Trafficking in
				human organs
							(A)In
				generalThe term trafficking in human organs means
				the recruitment, transportation, transfer, harboring, or receipt of a person,
				by means of coercion or abduction, for the purpose of removing one or more of
				the person’s organs, and the illicit transportation and transplantation of
				those organs in one or more other persons for profit or any other
				purpose.
							(B)Organ
				definedIn subparagraph (A),
				the term organ means the human (including fetal) kidney, liver,
				heart, lung, pancreas, bone marrow, cornea, eye, bone, and skin or any subpart
				thereof and any other human organ (or any subpart thereof, including that
				derived from a fetus) specified by the President by regulation for purposes of
				this
				division.
							.
				(b)Reports to
			 CongressSection 110(b)(1) of the Trafficking Victims Protection
			 Act of 2000 (22 U.S.C. 7107(b)(1)) is amended—
				(1)in subparagraph
			 (E), by striking and at the end;
				(2)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(G)with respect to trafficking in human
				organs—
							(i)a
				list of the 10 countries determined to be the largest source of illegally
				trafficked human organs during the period covered by the report and a list of
				the 10 countries determined to be the largest recipients of illegally
				trafficked human organs during the period covered by the report;
							(ii)any actions taken
				by each country listed under clause (i) to address and prevent trafficking in
				human organs;
							(iii)any cooperative
				efforts by the United States and each country listed under clause (i) to
				address and prevent trafficking in human organs through joint public awareness
				campaigns; and
							(iv)information
				regarding practices of trafficking in human organs of each country listed under
				clause (i) in the Department of State’s travel
				advisories.
							.
				7.Amendments to the
			 State Department Basic Authorities Act of 1956Section 42 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2714) is amended—
			(1)in subsection (a),
			 by striking convicted of an offense described in subsection (b) of this
			 section during the period described in subsection (c) of this section
			 and inserting convicted of an offense described in subsection (b) or (c)
			 of this section during the period described in subsection (d) of this
			 section;
			(2)by redesignating
			 subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively;
			 and
			(3)by inserting after
			 subsection (b) the following:
				
					(c)Human organ
				trafficking offensesSubsection (a) of this section applies with
				respect to any individual convicted of an offense under section 301 of the
				National Organ Transplant Act (42 U.S.C.
				274e).
					.
			8.Actions under the
			 International Emergency Economic Powers Act
			(a)In
			 generalThe President may
			 exercise the authorities set forth in section 203 of the International
			 Emergency Economic Powers Act (50 U.S.C. 1702) without regard to section 202 of
			 that Act (50 U.S.C. 1701) in the case of any of the following:
				(1)The export of anti-rejection human organ
			 transplant drugs to countries identified by the Secretary of State as the
			 largest source of illegally trafficked human organs or the largest recipients
			 of illegally trafficked human organs in the report required under section
			 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7107(b)).
				(2)The travel abroad
			 by United States citizens for the purpose of participation in any activity
			 relating to human organ trafficking (as defined in section 103 of the
			 Trafficking Victims Protection Act of 2000).
				(b)PenaltiesThe
			 penalties set forth in section 206 of the International Emergency Economic
			 Powers Act (50 U.S.C. 1705) apply to violations of any license, order, or
			 regulation issued under this section.
			
